Citation Nr: 1133621	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right hip disability, status post right pubic ramus fracture, to include residual tendonitis of the adductor magnus tendon and degenerative change in the pubic symphasis joint. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for status post right pubic ramus fracture with degenerative changes at the symphysis pubis and assigned a 10 percent rating, effective March 12, 2005.  In February 2010, a VA examiner determined that the Veteran suffered from tendonitis of the adductor magnus tendon as a result of her right pubic ramus fracture.  Therefore, in January 2011, the RO in Portland, Oregon, issued a second rating decision which included the Veteran's tendonitis among the residuals of her right pubic ramus facture.  The issue on appeal has been recharacterized accordingly on the title page. 

In June 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the June 2011 hearing, the Veteran asserted that she is entitled to a higher rating for her service-connected residual tendonitis of the adductor magnus tendon and degenerative change in the pubic symphysis joint, status post right pubic ramus fracture, due to the extent of the pain she experiences as a result of this disability and the limitations it places on her activities, including her ability to interact with her children.  Specifically, the Veteran contends that VA has not considered her decision to avoid any future pregnancies because of the extent of the limitations she experiences when pregnant, namely, that she is either bedridden or in a wheelchair.  Additionally, she alleged that she was not able to have an intimate relationship with her husband due to this disability and, as a result, her marriage dissolved.

The Veteran was provided with a current VA examination in February 2010.  However, the Board finds that this examination report is inadequate for rating purposes such that the claim must be remanded in order to provide the Veteran with a thorough and comprehensive VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Currently the Veteran is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which directs VA to rate the Veteran according to her degree of limitation of motion of the hip.  At the examination, the examiner noted that the Veteran seemed to have discomfort upon motion.  However, although pain was found to be present, the examiner did not state whether this pain could significantly limit functional ability during flare-ups or upon repetitive motion.  

The Court of Appeals for Veterans' Claims (Court) has repeatedly held that examinations provided to evaluate the extent of the Veteran's functional loss of the musculoskeletal system under Diagnostic Codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *11 (Vet. App. August 23, 2011); see also 38 C.F.R. 
§ 4.40, DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, at *11.

Furthermore, the examiner did not provide any range of motion data with regard to the Veteran's rotation of the right thigh.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Therefore, on Remand, the Veteran should be scheduled for an additional VA examination in order to obtain rotation data and determinations on whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  

A July 2008 nurse's note shows that the Veteran related a history of fracturing her pelvis while in the service and that she experienced pelvic pain with her first pregnancy.  It was noted that the Veteran was currently 15 weeks pregnant and was having more pain "in the front".  The Veteran stated that her "OB told her this was common".  She requested a wheelchair, stating that it was excruciating for her to walk for any period of time.  The question becomes whether the pelvic pain suffered during her pregnancy was a result of her service-connected residual tendonitis, status post right pubic ramus fracture with history of possible degenerative changes at the symphsis pubis.  If so, the Board finds that given the severity of her condition during her second pregnancy, specifically the last 6 months of this pregnancy, that consideration as to whether an extraschedular rating is warranted for that period of time.  

All records from the Veteran's obstetrician should be obtained as these records may also offer insight into the Veteran's service-connected status post ramus fracture, including its residuals.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since April 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for the service -connected status post pubic ramus fracture and associated residuals from the VA Medical Center in Portland, Oregon, dated since April 2009.

2.  All records from the Veteran's obstetrician should be obtained pertaining to the Veteran's pregnancy in 2008 and delivery in 2009.

All records to obtain the above records should be documented in the claims file and if records are not able to be obtained, the Veteran should be notified of this.

3.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature, extent, and severity of her service-connected right hip disorder, status post right pubic ramus fracture, diagnosed as residual tendonitis of the adductor magnus tendon and/or degenerative change in the pubic symphasis joint.  The claims file must be made available to and be reviewed by the examiner.  All necessary tests, including x-rays, should be conducted. 

The examiner should describe in detail all residuals attributable to the Veteran's right pubic ramus fracture, and should describe the impairment caused by such residual(s).

The examiner should conduct range of motion testing of the right hip, to include extension, flexion, abduction, adduction, and rotation.  The examiner should specifically note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should specifically address whether there is any additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  Any additional range of motion loss should be expressed in terms of degrees.  If this information cannot be provided, the examiner should provide a thorough explanation s to why.  

The examiner should also state whether pain significantly limits functional ability during flare-ups or when the right hip is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should note whether there is any ankylosis of the hip or presence of a flail joint.  If any ankylosis is found, the examiner should determine whether it is unfavorable, intermediate, or favorable.
 
The examiner should also note any interference with employment or hospitalization attributable to the Veteran's service-connected right hip disability.  Additionally, the examiner should describe any periods of bed rest prescribed by a physician attributable to the Veteran's right hip disability, as well as the use of any assistive devices, such as wheelchairs or front wheel walkers.  

The examiner should state whether the pelvic pain suffered during the Veteran's pregnancy in 2008-2009 was a result of her service-connected residual tendonitis, status post right pubic ramus fracture with history of possible degenerative changes at the symphsis pubis.  If the examiner answers this in the affirmative, the AMC/RO should address whether the provisions of 38 C.F.R. § 3.321 are applicable for the period of time during the Veteran's pregnancy.

The examiner is also asked to determine whether the Veteran's right hip disability, status post right pelvic ramus fracture, has resulted in the loss of use of a creative organ.  In making this determination, the examiner should consider the Veteran's lay statements of record regarding pain during pregnancy and sexual intercourse. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal, to include consideration of 38 C.F.R. § 3.321.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


